          Case 4:20-cv-09102-HSG Document 23 Filed 03/25/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

OPERATING ENGINEERS' HEALTH AND
WELFARE TRUST FUND FOR
NORTHERN CALIFORNIA, et al.,                             CASE No.: 20-cv-09102 HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND ORDER
                                                         SELECTING ADR PROCESS (as
MILPITAS MATERIALS COMPANY,                              modified)
a California Corporation,
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
   Early Neutral Evaluation (ENE) (ADR L.R. 5)
  ■ Mediation (ADR L.R. 6)
  

  Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   Private ADR (specify process and provider)



The parties agree to hold the ADR session by:
   the presumptive deadline (90 days from the date of the order referring the case to ADR)
  ■ other requested deadline: 120 days to complete audit prior to mediation
  


 Date: 03/24/21                                          /S/ Anne M. Bevington
                                                          Attorney for Plaintiff
 Date: 03/24/21                                          /S/ Jeanine D. DeBacker
                                                          Attorney for Defendant
   
    IT IS SO ORDERED
   X IT IS SO ORDERED WITH MODIFICATIONS: The parties are to hold the ADR
   
   session by 120 days of March 24, 2021.


   Date: 3/25/2021
                                                             U.S. DISTRICT JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 5-1-2018
